Harvey, J.
(dissenting): It is my view that the motion to modify should be sustained. The vaction was on the policy, the pertinent provisions of which are set out in the opinion of the court (Maresh v. Peoria Life Ins. Co., 133 Kan. 191, at pages 192, 193, 299 Pac. 934) and need not be repeated in full here. Briefly, they are that upon proof to the company that the insured is totally and permanently disabled the company will pay for the insured premiums becoming due on the policy “during the continuance of the total and permanent disability of the insured,” and also pay to the insured a monthly income “as long as the insured shall live and be totally and permanently disabled.” Total and permanent disability *662of the insured, within the meaning of the policy, is defined therein as “such as to prevent the insured then and at all times thereafter from performing any work or conducting any business for compensation or profit.” This definition is followed by the provision:
“. . . provided that, notwithstanding proof of disability may have been accepted by the company as satisfactory, the insured shall at any time, on demand, but not oftener than once in each period of twelve months, furnish proof satisfactory to the company of the continuance of such disability, and if such proof is not furnished, or if it shall appear to the company that the insured is able to perform any work, or to conduct any business for compensation or profit, then the company shall cease to pay or allow the above benefits, and the insured shall immediately resume the payment of premiums hereon.”
It seems clear from these provisions that the payments referred to should be made by the company, when, due to bodily injury or disease, the insured is disabled from performing any work or conducting any business for compensation or profit, and the disability is such as is known or recognized by competent physicians as being permanent in character. The wording of the policy makes it clear that even though total and permanent disability is established by proof, the company pays only so long as that condition exists, and that proofs on that question may be required by the defendant each twelve months. In short, the word “permanent,” as used in the policy, does not mean absolute permanency. This view appears to have been entertained by plaintiff’s council, for in their brief, in arguing that the court was justified in refusing to give instruction No. 1, requested by defendant, it is said:
“This instruction omitted that the permanency of the injury was established when, from all of the facts, it appeared reasonably certain that it would endure during the lifetime of the insured. It overlooked the fact that under the authorities cited the word ‘permanent,’ as used in the policy, did not have the meaning of absolute permanency.”
The issue framed by the pleadings was whether plaintiff was totally and permanently disabled within the terms of the policy. Perhaps it is true that at the trial defendant contended for a stronger interpretation of the term “permanent” than it was entitled to, and that to some extent its contention in that regard got to the jury, notwithstanding the refusal of the court to give some of the instnictions it requested. But to my mind this was not done to the extent that all of the provisions of the policy, to the effect that payment should be made only during the continuance of the total and permanent disability, should be wiped out. Neither do I see that the *663situation of the company is different because there was a trial on the question of whether or not plaintiff was totally and permanently disabled within the meaning of the policy. It is true that proofs, satisfactory to the company, might have been given it without such a trial, but in any event the company was entitled to such proofs. If the proofs furnished directly to the company by the insured were deemed inadequate to establish that fact, the appropriate way for it to be established was by an action such as was brought.
Unquestionably the plaintiff sustained serious bodily injuries which totally incapacitated him, for some months at least, from performing any work or conducting any business for compensation or profit. It would seem that he could have furnished proofs of that fact which should have been satisfactory to the company without a trial. Perhaps he did so, and this action should not have been necessary. But that is hardly a question before us. Plaintiff is still a young man, with a fair education, and of good habits. At the time of the trial his condition had greatly improved, both in his general health and in the specific injuries which he had received. He had gained materially in weight, was able to drive an automobile from his home in the country to town and back, and to do some other things which tended to show that he might become able to perform some substantial work or conduct some recognized business for compensation and profit. His natural instincts should prompt him to do so, if he becomes able. Until that time comes, if it does, the company should pay for and to him that which, by its policy, it agreed to pay. On the other hand, should it develop, in say five or twenty-five years from now, that he is thoroughly capable of performing work and conducting business for compensation and profit, it is my judgment that the company should not, because of the trial which has been had in this case, be precluded from showing that fact.
Sloan, J., joins in this dissent.